DETAILED ACTION
This Non-Final action is responsive to the application filed 7/16/2020.

Claims 60-73 and 75 are pending. Claims 38-59 have been canceled. Claims 60, 67 and 68 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/22, 4/16/21 and 7/16/20 has been entered, and considered by the examiner.



Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 15/358842, filed 11/22/2016 now U.S. 10,749,976 & 13/052729, filed 3/21/2011 now U.S. 9,508,081 & 11/687652, filed 3/18/2007 now U.S. 7,941,525 which claims priority to provisional applications 60/767481 filed 4/1/2006 & 60/767570 filed 8/24/2006.




Drawings
The Drawings filed on 7/16/2020 have been approved.

Claim Objections
Claims 61, 62 and 75 are objected to because of the following minor grammatical informalities:  Claim 61 ends with a semicolon instead of a period. Claim 62 recites “…is generate…” instead of generating. Claim 75 recites a system that depends on a method, furthermore claim 74 appears to be missing and perhaps 75 was intended to be claim 74, in addition the claim is missing a period.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 60-73 & 75 are rejected under 35 U.S.C. 102(b) as being anticipated by Cesario (U.S. Pub 2004/0054715 published Mar. 18, 2004 & previously cited in the IDS dated 7/16/2020). 
Regarding Independent claims 60, 67 and 68, Cesario discloses A method for play-backing of user visit at a web page, comprising: 
loading reconstructed session information, wherein the reconstructed session information is rendered from user activity information gathered on a user device (see paragraph 8, discloses playback of previously recorded transactions comprising activity information on a user device); 
populating session data portion of a screen as recorded on the user device, wherein the populate session data is derived from the session data portion (see paragraphs 8-10 and 26-43, discloses populating session data comprising recorded user transactions on the screen as rendered pages); 
displaying information representative of the session data portion at a playback frame (see paragraphs 8-10, 20 & 26-43 & Fig. 6, discloses displaying information representative of the session data such as recorded transactions performed at a playback frame…); and 
controlling the playback at the playback frame in response to at least one input command (see paragraphs 43 & Fig. 6, discloses controlling playback of a frame as different steps).

Regarding Dependent claims 61 and 69, Cesario discloses wherein the user activity information represents activities performed by the user on the use device when viewing to the web page (see abstract, discloses playback of user activity in a webpage);

Regarding Dependent claims 62 and 70, Cesario discloses wherein the user activity is generate by tracking, on the user device, user activities that are responsive to at least a portion of web content (see abstract, discloses playback of user activity in a webpage).

Regarding Dependent claims 63 and 71, Cesario discloses wherein populating the session data portion further comprises: populating the session data portion based on any one of: a page uniform resource locator (URL), a referrer URL, a session duration, an IP address, a browser type, a country, a language, and time zone (see paragraphs 8-10, 20 & 26-43 & Fig. 6, wherein the session data comprises a network location defined in a browser).

Regarding Dependent claims 64 and 72, Cesario discloses modifying the session data portion to allow efficient playback data in the playback frame (see paragraphs 8-10, 20 & 26-43 & Fig. 6, supports modification of the playback data).

Regarding Dependent claims 65 and 73, Cesario discloses wherein the session data includes Document Object Model (DOM) functions (see paragraphs 24-4, including the explanation provided in the Independent claims).

Regarding Dependent claims 66 and 75, Cesario discloses wherein modifying the session data portion further comprises: modifying properties of the DOM functions (see paragraphs 24-4, including the explanation provided in the Independent claims).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/15/2022